DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position determination unit” and “heater control unit” in claim 1; “prediction unit” in claim 3; “guidance unit” in claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. DE 102018127550 A1 to Schaub et. al. (Schaub) in view of Pub No. US 2015/0353073 A1 to Kinoshita et. al. (Kinoshita).

In Reference to Claim 1
Schaub teaches (except for the bolded and italic recitations below):
A control system for a hybrid vehicle, comprising: 
an electric heater (111) configured to heat a catalyst (105) of an internal combustion engine (103); 
a position determination unit (115) configured to determine whether the hybrid vehicle is located in an exit area of a low emission zone (motor operating zone) where operation of the internal combustion engine (103) is supposed to be restricted, the exit area being an area adjacent to a boundary of the low emission zone (during in which the motor is operated and about to operate back to the hybrid mode which includes engine operation); and 
a heater control unit (115) configured to turn on the electric heater (111) when the position determination unit (115) determines that the hybrid vehicle is located in the exit area (before operating in the hybrid mode), 
wherein: 
the hybrid vehicle includes the internal combustion engine (103) and an electric motor (107); and 
a drive mode of the hybrid vehicle is switched between an electric vehicle mode (operate with the electric motor #107) and a hybrid vehicle mode (operate with engine #103), the electric vehicle mode (operate with the electric motor #107) being a mode in which the internal combustion engine (103) is stopped and the electric motor (107) is operated, and the hybrid vehicle mode being a mode in which the internal combustion engine (103) and the electric motor (107) are operated (see at least Schaub Figs.1-3 and paragraphs 18-26 ).
Schaub teaches that the vehicle is a hybrid vehicle however Schaub is silent (bolded and italic recitations above) as to the engine mode is a hybrid mode. However, it is known in the art before the effective filing date of the claimed invention that hybrid vehicles can operate in motor mode and hybrid modes. For example, Kinoshita teaches that hybrid vehicles operate in electric motor mode and hybrid mode (engine and electric motor together). Kinoshita further teaches that performing such hybrid mode provides increased torque and power to the vehicle (see at least Kinoshita Fig.1 and paragraphs 28-29). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that system of Schaub performs the hybrid mode as taught by Kinoshita in order to increased torque and power to the vehicle.

In Reference to Claim 2
The control system according to claim 1 (see rejection to claim 1 above), wherein the heater control unit (115) is configured not to turn on the electric heater (111) when determination is made that a state of charge of a battery of the hybrid vehicle is equal to or higher than a predetermined threshold (charged amount that is capable of operating the vehicle via motor), and is configured to turn on the electric heater (111) when the position determination unit (115) determines that the hybrid vehicle is located in the exit area (about to enter hybrid mode) and determination is made that the state of charge of the battery is lower than the predetermined threshold (charged amount that is capable of operating the vehicle via motor) (see at least Schaub Figs.1-3 and paragraphs 18-26).

In Reference to Claim 3
The control system according to claim 1 (see rejection to claim 1 above), further comprising a prediction unit configured to predict whether the hybrid vehicle is going to leave the low emission zone (motor operating zone), wherein the heater control unit (115) is configured not to turn on the electric heater (111) when the prediction unit (115) predicts that the hybrid vehicle is not going to leave the low emission zone (motor operating zone) (since catalyst does not need to heat up if engine is not going to be operated), and is configured to turn on the electric heater (111) when the position determination unit (115) determines that the hybrid vehicle is located in the exit area (about to operate in engine mode) and the prediction unit (115) predicts that the hybrid vehicle is going to leave the low emission zone (motor operating zone) (see at least Schaub Figs.1-3 and paragraphs 18-26).

In Reference to Claim 5
The control system according to claim 1 (see rejection to claim 1 above), wherein the heater control unit (115) is configured to turn on the electric heater (111) in such a way that the catalyst is active when the hybrid vehicle leaves the low emission zone (motor operating zone) (see at least Schaub Figs.1-3 and paragraphs 18-26).

In Reference to Claim 12
Schaub teaches (except for the bolded and italic recitations below):
A control method for a hybrid vehicle, the control method comprising: 
determining whether the hybrid vehicle is located in an exit area of a low emission zone (motor operating zone) where operation of an internal combustion engine (103) is supposed to be restricted, the exit area being an area adjacent to a boundary of the low emission zone (during in which the motor is operated and about to operate back to the hybrid mode which includes engine operation); and 
turning on an electric heater (111) configured to heat a catalyst (105) of the internal combustion engine (103), when determination is made that the hybrid vehicle is located in the exit area (before operating in the hybrid mode),, 
wherein: 
the hybrid vehicle includes the internal combustion engine (103) and an electric motor (107); and 
a drive mode of the hybrid vehicle is switched between an electric vehicle mode (operate with the electric motor #107) and a hybrid vehicle mode (operate with engine #103), the electric vehicle mode (operate with the electric motor #107) being a mode in which the internal combustion engine (103) is stopped and the electric motor (107) is operated, and the hybrid vehicle mode being a mode in which the internal combustion engine (103) and the electric motor (107) are operated (see at least Schaub Figs.1-3 and paragraphs 18-26 ).
Schaub teaches that the vehicle is a hybrid vehicle however Schaub is silent (bolded and italic recitations above) as to the engine mode is a hybrid mode. However, it is known in the art before the effective filing date of the claimed invention that hybrid vehicles can operate in motor mode and hybrid modes. For example, Kinoshita teaches that hybrid vehicles operate in electric motor mode and hybrid mode (engine and electric motor together). Kinoshita further teaches that performing such hybrid mode provides increased torque and power to the vehicle (see at least Kinoshita Fig.1 and paragraphs 28-29). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that system of Schaub performs the hybrid mode as taught by Kinoshita in order to increased torque and power to the vehicle.

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2018/0334170 A1 to Liu et. al. (Liu) teaches to heat the catalyst and geofence monitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 6, 2022